        Case 6:21-cv-00171-AA      Document 18     Filed 04/22/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




KATIE M. KONONEN,                                          Case No. 6:21-cv-00171-AA
                                                            OPINION AND ORDER
             Plaintiff,

      vs.

OREGON HEALTH AUTHORITY;
CAPITAL DENTAL INSURANCE;
CAPITOL DENTAL CARE INC.,

             Defendants.


AIKEN, District Judge:

      On April 8, 2021, I dismissed the Amended Complaint (doc. 14) for lack of

subject matter jurisdiction and denied plaintiff Katie Kononen’s Application to

Proceed in forma pauperis (doc. 2) pursuant to 28 U.S.C. § 1915(e)(2)(B). Doc. 15. As

a result, the case was dismissed. Doc. 16.

      On April 16, 2021, plaintiff filed a letter, asking to “be assigned a pro bono

attorney to pursue this case” and that she “believe[s] [she] need[s] legal assistance to




Page 1 – OPINION AND ORDER
          Case 6:21-cv-00171-AA     Document 18    Filed 04/22/21   Page 2 of 3




pursue an appeal.” Doc. 17. She asserts that she has “not understood what [the Court

is] asking for in [the Court’s] most recent letter about amending” and explained that

she has reading and writing disabilities. Id.

         I have construed plaintiff’s letter as a Motion for Appointment of Counsel. As

an initial matter, this Motion is not properly before the Court. As mentioned, I

dismissed the Amended Complaint and this action on April 8, 2021. Copies of the

Opinion and Order and Judgment were mailed to plaintiff that same day. If plaintiff

would like to appeal from the judgment, she can find information about how to file an

appeal to the Ninth Circuit in the District of Oregon’s “Handbook for Self-

Represented Parties” which is available on the District of Oregon’s public website at:

https://www.ord.uscourts.gov/index.php/2015-02-10-16-10-22/information-about-

representing-yourself. If plaintiff would like a pro bono attorney on appeal, she

should direct her request to the Ninth Circuit.

         Additionally, even if the motion were properly before the Court, I would deny

it. There is no constitutional right to counsel in civil cases. Palmer v. Valdez, 560

F.3d 965, 970 (9th Cir. 2009); United States v. 30.64 Acres, 785 F.2d 786, 801 (9th Cir.

1986).    Courts are empowered, however, to seek volunteer pro bono counsel for

indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) in “exceptional

circumstances.” Palmer, 560 F.3d at 969. I cannot find exceptional circumstances

here, especially given that I have twice determined that the Court lacks jurisdiction

over plaintiff’s claims. Docs. 7, 15. Without jurisdiction, this Court cannot hear or

decide plaintiff’s case.




Page 2 – OPINION AND ORDER
        Case 6:21-cv-00171-AA      Document 18      Filed 04/22/21    Page 3 of 3




      I also acknowledges the “problems with letters arriving from the Court that

give [plaintiff] a deadline that has already past by the time [she] receive[s] them.”

Doc. 17. Throughout this action, I have accommodated plaintiff’s delays in filing,

issuing orders reminding her of deadlines, doc. 8, and show cause orders giving

plaintiff more time to file a proper amended complaint when she failed to file a

complaint on time, docs. 10, 11. As my April 8, 2021, Opinion and Order (doc. 15)

indicates, I dismissed this action based on plaintiff’s repeated failure to allege subject

matter jurisdiction, not on her failure to meet any deadline.

      Finally, plaintiff also asked me to “call [her] so [she could] understand.” Doc.

17. But doing so would be inappropriate and is prohibited by the Code of Conduct for

United States Judges, which does not permit me to communicate with one party

about a case outside the presence of the other parties to the case.

      In sum, plaintiff’s Motion (doc. 17) is DENIED. Again, if plaintiff would like

to appeal this case to the Ninth Circuit, she can find information about how to file an

appeal in the District Court’s “Handbook for Self-Represented Parties.” Once she

appeals, she may ask the Ninth Circuit to appoint her a pro bono attorney.

      IT IS SO ORDERED.

                  22nd day of April 2021.
      Dated this _____




                                     /s/Ann Aiken
                              __________________________
                                     Ann Aiken
                             United States District Judge




Page 3 – OPINION AND ORDER
